DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-6, 8, 10, 11, 16, 17, 19, 21-23 are pending.
Claims 1, 3-6, 8, 10, 16, 17, 19, 21-23 are under examination on the merits.
Claims 1, 10, 16, 19, 21 are amended.
Claims 2, 7, 12 are previously canceled.
Claim 23 are newly added.
Claims 7, 9, 13-15, 18, 20 are newly canceled.


	Double Patenting
The nonstatutory double patenting rejection set forth in the previous action of claims 19, 20 over claim 20 of U.S. Patent No. 10000416 is withdrawn in view of applicant’s amendment to claim 19 citing specific versions of calcium sulphate which are not present in the patented claim 20.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 3-6, 8, 10, 16, 17, 19, 21, 22 in the previous action under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for lacking proper antecedent basis is withdrawn in view of applicant’s amendment to a method of producing a wallboard. 

The rejection of claims 19, 21, 22 in the previous action under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for “based on the weight of the hydratable calcium sulphate” is withdrawn in view of applicant’s amendment to “based on the weight of the settable solids” in claim 19.

The rejection of claims 19, 21 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for “hydratable calcium sulphate” is withdrawn in view of applicant’s amendment to claim 19 to specific calcium sulphates that are recited in the specification.

Claim Objections
The objection to claim 19 set forth in the previous action is withdrawn in view of applicant’s correction of the spelling of aluminate. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3, 8, 10, 17 in the previous action under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20070028809 by Kirpatrick is withdrawn and amended herein to include another reference to reflect applicant’s amendment. Specifically, 
Claims 1, 3, 8, 10, 16, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20070028809 by Kirpatrick in further view of US 4378405 by Pilgrim. 
Matsuda describes a gypsum/cement mixture.
Regarding claim 1, Matsuda describes producing a cured gypsum product (p.1 Purpose) specifically gypsum plate/board, i.e. wallboard (paragraph 1, 2), comprising providing an aqueous calcium sulfate (gypsum) dispersion and a hydratable cement (Portland cement) in an amount of 10-40 wt% in essentially the instant terms (Claim 1; e.g. when surfactant is at its lowest amount of 0.1; see also paragraph 11). The gypsum reads on “hydraulic powder” as it is a powder (see Scifinder abstract “milled to <200 mesh”). Matsuda describes for example a ratio of 9/1 of gypsum/cement (see paragraph 11) which falls in the claimed range. Matsuda describes adding polystyrene foam (paragraph 14) which reads on “lightweight hollow bodies”. Matsuda is silent as to the specific water to solids ratio but exemplifies 0.35:1 (paragraph 22; see Scifinder abstract for clearer translation). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Matsuda describes values overlapping with the claimed ranges.
Matsuda describes Portland cement as the hydratable cement and is silent as to calcium sulpho aluminate cement. Matsuda is also silent as to the water-repellent agent.
Gartner describes alternatives to Portland cement.
Gartner states that calcium (sulfo)aluminate has “one of the most effective hydration reactions” of hydratable cements (p.1496 col 2 paragraph 2), meaning that using it in lieu of other hydratable cements could be “a much more efficient cementing system in terms of CO2 emissions” (p.1497 col 1 paragraph 1). Thus it would be obvious to one of ordinary skill in the art to substitute calcium (sulfo)aluminate for the Portland cement of Matsuda in order to create a much more efficient cementing system in terms of carbon dioxide emissions. 
Kirpatrick describes water-repellent gypsum compositions.
Kirpatrick describes adding siliconates which are water-repellent (paragraph 23, 19), including that instantly preferred, Silres.RTM. BS 16 (paragraph 47, instant publication paragraph 14). Kirpatrick describes adding 0.0005 to 0.5 weight percent based on total weight of gypsum composition (paragraph 22), an amount which, in terms of the hydraulic powder, overlaps with the claimed range (see Kirpatrick Table 1 e.g. sample no. 4 with 0.15% siliconate and 55.1wt% gypsum has a ratio of 0.27% siliconate in terms of the hydraulic powder gypsum). Kirpatrick states that his cellulose and siliconate composition increases water repellency in gypsum formulations (paragraph 8). Thus it would be obvious to one of ordinary skill to add Kirpatrick’s siloxane to Matsuda’s gypsum composition in order to achieve water repellent properties. Regarding the instant phrase “cures to form a hydrophobic silicone resin in an alkaline environment”, gypsum, the hydraulic powder in which Kirpatrick describes his hydrophobic silicone, is alkaline. 
Matsuda describes allowing the product to set (paragraph 19-22) but states that a paper coating is unnecessary (paragraph 6) and is silent as to a surface reinforcement. 
Pilgrim describes production of a building board. 
Pilgrim describes a gypsum board faced with a fabric or web of mineral fibers (abstract), preferably glass (col 2 ln 45-50). Pilgrim states that the resultant gypsum board has maximum strength conferred from the fibers (col 5 ln 29-37).  Thus it would be obvious to one of ordinary skill to add a facing according to Pilgrim to the gypsum board of Matsuda in order to increase the strength of the board. 

Regarding claim 3, Matsuda describes polystyrene foam (paragraph 14). 

Regarding claim 8, Matsuda describes glass fiber reinforcement (paragraph 18). 

Regarding claim 10, Matsuda describes drying at 90C or lower and does not require heating. This overlaps with the claimed range (paragraph 20). 

Regarding claim 16, Pilgrim describes woven fiber (mesh) or scrim (col 2 ln 45-50).


Regarding claim 17, Matsuda exemplifies a water to solids ratio of 0.35:1 (paragraph 22; see Scifinder abstract for clearer translation). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since the instant claim describes “less than 0.35” and Matsuda exemplifies 0.35, the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20070028809 by Kirpatrick in further view of US 4378405 by Pilgrim in further view of US 20080156581 by Englert et al.
Matsuda is described above.
Regarding claim 4, Matsuda describes styrene foam (paragraph 14) but is silent as to the amount. Matsuda describes his gypsum product as potentially soundproofing (translation p.1 Purpose). 
Englert describes acoustical panels of gypsum.
Englert also describes adding polystyrene foam (paragraph 54) to gypsum products. Englert describes adding 0.2-35% by weight of the solids (paragraph 55). Englert states that this amount provides a desired amount of filler space and reduction in density and weight (paragraph 55). Thus it would be obvious to one of ordinary skill to add polystyrene foam in the amount described by Englert in order to provide a desired amount of filler space and reduction in density and weight.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20070028809 by Kirpatrick in further view of US 4378405 by Pilgrim in further view of US 4221599 by Deleuil. 
Matsuda is described above.
Regarding claim 5, Matsuda describes a surfactant (claim 1) but is silent as to an amphiphilic compound. Deleuil describes settable gypsum compositions. Deleuil describes adding calcium, zinc or aluminum stearate to a gypsum composition (col 3 ln 19). Deleuil states that “minor amounts of waterproofing agent permit attainment of complete water repellency without at least some sites of preferential water uptake” (col 7 ln 29-31). Thus it would be obvious to one of ordinary skill to add waterproofing agent according to Deleuil to the gypsum composition of Matsuda in order to attain complete water repellency without preferential water uptake sites.

Regarding claim 6, Deleuil describes adding calcium, zinc or aluminum stearate to a gypsum composition (col 3 ln 19). The instant specification describes stearates of calcium, zinc, and aluminum as amphiphilic soaps (publication paragraph 13). 


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20070028809 by Kirpatrick in further view of US 4378405 by Pilgrim in further view of “Plaster” by King.
Matsuda is described above.
Regarding claim 17 Matsuda exemplifies a water to solids ratio of 0.35:1 but is silent as to a wider range. King describes the ceramic technology and processing of plaster (gypsum). King states that for plaster products, as more water is added, plaster strength decreases. King demonstrates the compressive strength of plaster at its highest at the lowest measured amount of water, 30 parts per 100 parts plaster (p.176 Figure 6.27, p.177 ln 1). Thus it would be obvious to one of ordinary skill to make the amount of water at least down to 30 parts per 100 parts reactive powder (water: solids of 0.3:1) in Matsuda’s gypsum formulation in order to increase the compressive strength of the product.

The rejections based on WO 2006070960 by Oh et al are withdrawn in view of applicant’s amendment to claims 1 and 19. These now recite “a method of producing a water-resistant gypsum wallboard”. “Wallboard” denotes a specific product to which Oh is silent; Oh describes coating onto a wall or ceiling (abstract) but not creating a wallboard. Oh describes matted-type covering material which is laid on the ceiling, wall or bottom of buildings as a distinct alternative to the spray-type covering materials he describes (p.4 ln 10-16). 


Allowable Subject Matter
Claims 19, 21-23 are allowed.
The rejections of claim 19 and dependent claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable based on WO 2006070960 by Oh et al are withdrawn in view of applicant’s amendment to claim 19 to “a method of producing a water-resistant gypsum wallboard”. “Wallboard” denotes a specific product to which Oh is silent; Oh describes coating onto a wall or ceiling (abstract) but not creating a wallboard. Oh describes matted-type covering material which is laid on the ceiling, wall or bottom of buildings as a distinct alternative to the spray-type covering materials he describes (p.4 ln 10-16). 

JP 05201757 by Matsuda et al is not applied as a primary reference to claim 19 because he specifically describes gypsum dihydrate (machine-translated as “2 water gypsum” paragraph 5), which is distinct from the calcium sulphates recited in claim 19. 

Other wallboards use a combination of plaster and cement, but the specifics of claim 19 are novel and nonobvious. For example, WO 2007079104 describes a close composition but the amount of cement is too high (Table 1). DE 19912847 describes alpha and beta calcium sulfate hemihydrate with <5% Portland cement, below the instantly claimed amount. The use of calcium sulpho aluminate cement is rare in the art. 

Response to Arguments
Applicant’s argument p.7 item a. has been considered but is not persuasive. Applicant states that Matsuda does not teach or suggest a method to produce wallboard including calcium sulfo aluminate. This is not found convincing because while Matsuda does teach Portland cement, motivation to use calcium sulpho aluminate instead has been provided via Gartner in rejection above. 

Applicant’s argument p.7 item b. has been considered but is not persuasive. Applicant states that Gartner does not teach or suggest calcium sulpho aluminate for use in gypsum wallboard but as an alternative in concrete compositions. This is not convincing because Gartner describes calcium sulpho aluminate as a replacement for Portland cement; although Gartner does not mention use in wallboard, the use of cement in wallboard is disclosed in primary reference Matsuda. The advantage of lower CO2 emissions in the production of calcium sulpho aluminate vs Portland cement is still motivation to substitute calcium sulpho aluminate regardless of what product the Portland cement is used in.

Applicant’s argument p.8 item c. has been considered but is not persuasive. Applicant states that one of ordinary skill would not have had reason to combine Matsuda, Gartner, and Kirpatrick. Applicant points to Matsuda touting Portland cement as producing high strength. However, Matsuda does not teach away from using a different cement. Matsuda does not limit the high strength to exclusive use of Portland cement. A reference teaches away when it states that something cannot be done. 
Applicant states that Gartner is concerned with concrete and not cement, however the title describes cements generically without limit to use in concrete and the introduction and motivation to combine cite "looking for ways to reduce the global CO2 emissions related to cement manufacture" (p.1489 col 2 paragraph 1) not specific to concrete. Gartner is not relied upon to provide the wallboard aspect of the claim; this is provided by Matsuda.
Applicant’s argument p.9 item d. has been considered and is persuasive. The phrasing “method for producing…wallboard” refers to a definitive product in the art. Oh’s coating of existing walls does not meet even the broadest reasonable interpretation of “producing a…wallboard” because of the term “wallboard”s specific definition. Rejections over Oh are withdrawn above. 

Applicant’s argument p.10 item e. are moot as the rejections based on Oh are withdrawn as described directly above. 

Applicant’s argument p.11 item f. has been considered but is not persuasive. Applicant states that conventional gypsum products suffer from water absorption and the instant combats this proclivity by using lightweight hollow bodies, calcium sulpho aluminate cement, and water-repellent agent. This is not found convincing at least because the addition of water-repellent additive is expected to decrease the water uptake. Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant' s showing of allegedly unexpected results does not satisfy these requirements.
Furthermore, as previously stated, the water uptake of the closest prior art, Matsuda, has not been compared. Also, the claims are not commensurate in scope with the 6 examples set forth in Table 1. Table 1 describes a specific alpha plaster with a specific blend ratio of CSA (calcium sulpho aluminate), and very specific amounts of polystyrene hollow bodies (not any hollow body) and a specific silicone water repellent in a narrower range. All of these specifics are not claimed, for example the alpha plaster, the polystyrene as hollow bodies in specific amount and the specific silicone repellent in a narrower range. For at least these reasons, applicant has not met the burden of proving unexpected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         

/RACHEL KAHN/Primary Examiner, Art Unit 1766